Order entered December 5, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00226-CR

                        MATTHEW JOSEPH ALLEN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-80447-2016

                                        ORDER
      Appellant’s December 4, 2018 Motion to Extend Time to File Appellant’s Motion for

Rehearing and Motion for En Banc Reconsideration is GRANTED in part. Any motion for

rehearing or reconsideration is ORDERED filed on or before December 19, 2018.




                                                 /Jason Boatright/
                                                 JASON BOATRIGHT
                                                 JUSTICE